Citation Nr: 0719286	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety, and 
antisocial personality traits.  

2.  Entitlement to service connection for hypertension and a 
heart disorder. 

3.  Entitlement to service connection for diabetes mellitus, 
type II, with diabetic neuropathy of the hands and feet, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

REMAND

The veteran served on active duty from October 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran subsequently relocated 
Smyrna, Tennessee, and his claims file was transferred to the 
RO in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Initially, the Board notes that, on his October 2004 
substantive appeal (VA Form 9), the veteran checked a box 
indicating that he desired a hearing before a Member of the 
Board in Washington, D.C. (Central Office hearing).  
Thereafter, in May 2006, VA noted that the veteran had 
relocated to Tennessee and, in light of the effects of 
Hurricane Katrina, inquired whether this relocation was 
permanent.  By a May 2006 communication, the veteran 
indicated that he no longer lived in the New Orleans area and 
that he no longer wished to have a hearing on his appeal.

In April 2007, VA requested that the veteran clarify his 
request for a hearing.  The veteran responded that he wanted 
to attend a videoconference hearing before a Veterans Law 
Judge at the RO.  The requested hearing has not been 
scheduled.

Further, with respect to the veteran's representation, it is 
noted that, in a March 2006 communication, he requested that 
his Power of Attorney be transferred from the VFW (Veterans 
of Foreign Wars of the United States) to the DAV (Disabled 
American Veterans).  However, inasmuch as the most recent VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, executed by the appellant in April 
2003 appoints VFW as his representative and a VA Form 21-22 
appointing DAV has not been received from the veteran, VFW 
continues to be recognized as his accredited representative.  
The veteran should attend to this issue, if needed.

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing in the order that 
the original request was received. 

Place a copy of the notification letter 
in his claims file.  If the veteran 
changes his mind and withdraws his 
request for this hearing, or does not 
appear for it on the date scheduled, it 
should be so documented in his claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





